department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx tax_exempt_and_government_entities_division number release date date feb person to contact identification_number ‘telephone number in reply refer to uil last date for filing a petition with the tax_court certified mail return reccipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc as determined in our letter to you of september is hereby revoked it is revoked effective january our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual within the meaning of sec_501 contributions to your organization are not deductible under sec_170 of the internal_revenue_code you did not respond to our repeated requests to you about material matters concerning your operations as required by sec_6001 sec_6033 and rev_rul 1959_1_cb_627 processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declatatory judgment be filed under sec_7428 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december and for all years thereafter as you were a private_foundation as of the effective date of the revocation you are a taxable private_foundation until you terminate your private_foundation_status under sec_507 of the internal_revenue_code in addition to your income_tax return you must also continue file form_990-pf by the day of the fifth month after the end of your annual to accounting_period if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service fas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number ate shown in the heading of this letter sincerely yours uae deeeoks maria hooke director exempt_organizations examinations enclosure publication department of the treasury fa internal_revenue_service irs tax exempt and government entities exempt_organizations examinations pate taxpayer identification identification_number number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies final revocation letter failing to respond to this proposal will adversely impact your legal effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx date of notice june 20xx issues whether the organization continues to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code irc facts the organization filed form_1023 for exemption on august 20xx and was granted exemption under sec_501 on september 20xx with an effective date of exemption of january 20xx an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition the organization was selected for audit to ensure that the examined organization’s activities and operations align with its approved exempt status the organization failed to respond to the internal_revenue_service attempts to obtain information to perform an audit of form_990 for the above mentioned tax period e correspondence for the audit was as follows -- - - - january 20xx_ letter rev with attachments were mailed to the organization with a scheduled examination date of january 20xx january 20xx_letter 1_2 request was mailed to the organization this letter was mailed to a secondary address with a scheduled examination date of january 20xx february 20xx_revenue agent ra mailed a second information_document_request idr with sample test worksheets to eo in advance of scheduling appointment april 20xx_certified letter was mailed to the organization with a response date of may 20xx article number e telephone contact for the audit was as follows - - january 20xx_ra called the phone number listed on form_1023 application_for eo ra left a message for an officer to return the phone call to confirm appointment scheduled for january 20xx january 20xx_ra make sec_3 attempts to return call from message advise to call ra to confirm appointment and location ra leaves voice form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service 20xx january 20xx_ra talks to scheduled for february 20xx to confirm location and date for initial interview january 20xx_ra leaves voice message for documents would review and follow up on january 20xx confirming receipt of january 20xx_ra called and left voice message that appointment would need to be re-scheduled due to computer issues advise eo that will call to reschedule february 20xx_ra called eo and left voice message reschedule meeting time and place february 20xx_ra called eo and left voice message you should have received idr calling to confirm scheduled meeting for february 20xx at revenue_agent post of duty february 20xx_ra called eo and left voice message to acknowledge information received in addition remind eo that have not received information requested on idr dated january 20xx request that item’s needs to be submitted remind eo that we still need to meet to discuss examination march 20xx_ra called eo and left voice message need to call me regarding idr dated february 20xx advise that adverse action may be taken if do not hear from you march 20xx_ra called eo and left voice message request call back no later than april 20xx - - - - - - - - law internal_revenue_code irc sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash sec_501 provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations including those described in sec_501 sec_6001 provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by form 886-a crev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_6001-1 provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through sec_1_6001-1 provides that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe federal tax regulations _ ftr sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_501_c_3_-1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational ftr sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to form 886-arev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘i'reasury - internal_revenue_service 20xx comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status organizations position the organization has failed to respond to repeated attempts to contact them governments position based on the above facts the organization failed to verify that they are organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization's failure to provide requested information should result in the revocation of exempt status conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax-exempt status should be revoked it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods after january 20xx form 886-a crev department of the treasury - internal_revenue_service page -4-
